People v Davis (2015 NY Slip Op 00302)





People v Davis


2015 NY Slip Op 00302


Decided on January 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2015

Tom, J.P., Friedman, Acosta, Saxe, Kapnick, JJ.


13925 4875/11

[*1] The People of the State of New York, Respondent, —
vBilly Davis, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Leila N. Tabbaa of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Rena K. Uviller, J. at plea; Eduardo Padro, J. at sentencing), rendered on or about December 12, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: JANUARY 13, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.